Citation Nr: 0836904	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The evidence does not show a current diagnosis of left ear 
hearing loss for VA purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's July 2007 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board also notes that a medical opinion 
is not necessary in this matter as the evidence does not show 
a current diagnosis of left ear hearing loss for VA purposes. 
See 38 C.F.R. § 3.385.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran served on active duty in the Army from February 
1961 to August 1961.  His report of separation, Form DD 214, 
listed his inservice specialty as a medical specialist.  It 
also noted that he was awarded a Sharpshooter Badge.  A 
review of his service medical records was completely silent 
as to any complaints of or treatment for hearing loss.  His 
report of separation, performed in July 1961, noted that his 
ears and drums were normal.  The report also noted that the 
veteran's hearing acuity was 15/15, bilaterally, on whispered 
and spoken voice testing.  

In July 2007, the veteran filed his present claim seeking, in 
pertinent part, service connection for left ear hearing loss.  
In support of his claim, he submitted a treatment letter and 
audiogram examination results, both dated in July 2007, from 
C. Foss, Au.D.  The letter noted that the veteran's audiogram 
revealed "borderline normal hearing acuity bilaterally."  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
25
25

It also indicated that speech audiometry revealed speech 
recognition ability of 100 percent in the left ear, using the 
Maryland CNC test.

After reviewing the veteran's claims folder, the Board finds 
that service connection for left ear hearing loss must be 
denied.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Although requested by the RO, the veteran has failed to 
produce any medical evidence showing a current diagnosis of 
left ear hearing loss for VA purposes.  See Id.  
Specifically, the veteran's private audiologist report, dated 
in July 2007, revealed findings of "borderline normal 
hearing acuity bilaterally."  More importantly, however, the 
audiological findings did not show impaired hearing in the 
left ear which meets the requirements of 38 C.F.R. § 3.385.  

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that left ear hearing loss exists, the criteria for 
establishing service connection for left ear hearing loss 
have not been established. 38 C.F.R. § 3.303.  

Although the veteran contends that he suffers from left ear 
hearing loss related to his service, as a layman he is not 
competent to offer opinions on medical diagnosis and 
causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left ear hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


